— In jointly tried actions for divorce (1) the husband appeals, as limited by his notice of appeal and brief, from so much of an order. and a judgment of the Supreme Court, Nassau County, both dated April 7, 1975, as awarded the wife an additional counsel fee of $6,000 and (2) the former attorneys for the wife appeal from the same portions of said order and judgment. Order and judgment affirmed, insofar as appealed from, without costs. The award of the additional counsel fee was not excessive. Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.